Bigelow, C. J.
The notice to the defendant of the non-payment of the note was clearly sufficient. There is nothing in the facts agreed which shows that the Merchants’ Bank were not the legal holders of the note at the time of its maturity. The question of the sufficiency of the notice is therefore to be determined as between parties who stood in the relation of successive indorsees. It was competent for the Merchants’ Bank, as holders, to send notice to their immediate indorsers, the present plaintiffs; and if they, on receiving notice, seasonably transmitted it to the defendant, he is liable, although it did not reach him so soon as if it had been sent to him by the Merchants’ Bank or their notary. In this case, there can be no doubt that the notice was seasonably sent by the plaintiffs. It was deposited by them in the post-office on the same day that it was received by them from the notary. Eagle Bank v. Hathaway, 5 Met. 212.
To the form of the notice no valid objection can be made. It gave the defendant notice of all the facts necessary to charge him as indorser. Palen v. Shurtleff, 9 Met. 581.

Judgment for the plaintiffs.